DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262347).
With regards to claim 1, Mitkar discloses a method for using one or more pseudo-disk drivers to index backup copies of virtual machine data files in a data storage management system, the method comprising: 
by a computing device, activating a pseudo-disk driver that corresponds to a point in time associated with a plurality of block-level backup copies of virtual machine data files in a virtual machine disk at or before the point in time ([0312-0313] pseudo-disk driver accesses a pseudo-disk that is a pseudo-volume that is used by application as a store for primary data for recovery. Recall store is a data structure configured in pseudo-disk that may receive blocks from back up copies. [0074-0076] in some cases, a computing device includes virtualized computing resources. Where virtual machine disk files are stored. [0107] for virtualized computing devices, the primary storage 
wherein the backup copies were generated by a media agent component of the data storage management system ([0382] generate a point-in-time backups), 
wherein the computing device comprises one or more hardware processors, and wherein the media agent comprises one or more hardware processors; 
by the pseudo-disk driver, implementing a pseudo-disk in cache memory at the computing device ([0312] psudo-disk implemented in cache memory); 
by the pseudo-disk driver, causing the pseudo-disk to be mounted at the computing device as a data storage volume designated for the plurality of block-level backup copies ([0326] mount as primary storage destination on computing device);  
by the pseudo-disk driver, receiving from a file manager application executing on the computing device first read requests for metadata in the plurality of block-level backup copies ([0303] backup copies may comprise of a plurality of blocks of data. Block read and write operations may be implemented where each block may comprise file system metadata. [0313] pseudo-disk may receive these blocks); 
by the pseudo-disk driver, if unable to serve one of the first read requests from the pseudo-disk, transmitting a second read request to the media agent ([0341, 0344] if the read request cannot be found in the private or recall store that is part of the pseudo-disk, may require via media agent 144 to lookup in an index 153); 
by the media agent, identifying based on the second read request metadata in the plurality of block-level copies that is current as of the point in time ([0344] lookup via media agent in an index to find the location of the sought-after block); 

Mitkar does not disclose however Dornemann discloses:
by the media agent, responding to the second read request by recalling the identified metadata from one or more of the plurality of block-level copies without restoring the virtual machine data files in their entireties to the pseudo-disk ([0130] media agent index may provide a media agent a fast way to locate secondary copies or other data stored information that may include metadata of the backup copies).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to respond to a second read request after the first read request was unable to be fulfilled.

	Claim 11 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 2, Mitkar further discloses:
wherein the index enables searching for individual files among the virtual machine data files ([0163] index has a list of data objects, files/subdirectories. [0076] files may be virtual machine disk files).
Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Mitkar further discloses:
wherein a storage manager that manages storage operations in the data storage management system instructs the computing device to activate the pseudo-disk driver to correspond to the point in time associated with the plurality of block-level backup copies of the virtual machine data files, and 
wherein the storage manager comprises one or more hardware processors ([0353] point in time backup).
Claim 13 corresponds to claim 3 and is rejected accordingly.
With regards to claim 4, Mitkar further discloses:
by the media agent, storing the metadata recalled from the one or more of the plurality of block-level copies to the pseudo-disk ([0138] metadata in a media agent database. [0406] by the media agent, generating a data structure for storing data recalled from the secondary copy).
Claim 14 corresponds to claim 4 and is rejected accordingly.

by the media agent, storing the metadata recalled from the one or more of the plurality of block-level copies to the pseudo-disk ([0406] by the media agent, generate the pseudo-disk with data recalled from the secondary copy); and 
by the pseudo-disk driver, serving one of the first read requests from the pseudo- disk if responsive metadata is stored therein ([0313] recall store may receive read requests).
Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Mitkar further discloses:
wherein the data storage volume designated for the plurality of block-level backup copies comprises metadata recalled from one or more of the plurality of block-level copies but does not comprise restored virtual machine data files in their entireties ([0076] each virtual machine has one or more virtual disks. Stores the data of virtual disks in files on the file system called virtual machine disk files. Therefore each virtual disk does not represent the entirety of a virtual machine. [0406] block level data including metadata from the secondary copies).
Claim 16 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Mitkar further discloses:
wherein the pseudo-disk comprises metadata recalled from one or more of the plurality of block-level copies but does not comprise restored virtual machine data files in their entireties ([0076] each virtual machine has one or more virtual disks. Stores the data of virtual disks in files on the file system called virtual machine disk files. Therefore 
Claim 17 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 8, Mitkar further discloses:
wherein the pseudo-disk driver is one of a plurality of pseudo-disk drivers at the computing device, and wherein each pseudo-disk driver corresponds to a distinct point in time associated with a corresponding plurality of block- level backup copies of virtual machine data files in the virtual machine disk at or before the distinct point in time, and further comprising: by the computing device, generating a distinct index of the virtual machine data files as of the distinct point in time, wherein the distinct index comprises filenames and file attributes in metadata obtained by the file manager application from the corresponding plurality of block-level copies using one of the plurality of pseudo-disk drivers that corresponds to the distinct point in time ([0106] manage multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time. [0353] Representing backups as respective pseudo-disks).
Claim 18 corresponds to claim 8 and is rejected accordingly.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262347) and in further view of Sharma (U.S Pub # 20200250042).
With regards to claim 9, Mitkar does not disclose however Dornemann discloses:
by the computing device, selecting one of the virtual machine data files tracked by the index; 

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Mitkar by the system of Dornemann to respond to a second read request after the first read request was unable to be fulfilled.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow a company to back up critical computing systems such as virtual machines on a periodic maintenance schedule (Dornemann [0003]).
Sharma discloses:
by the computing device, applying content criteria to each individual portion in the pseudo-disk to identify content in the one virtual machine data file at the point in time that matches the content criteria ([0071] second index to catalog and map every file located on the second virtual machine); and 
by the computing device, generating a second index that tracks the identified content that matches the content criteria, wherein the second index enables searching for content among the virtual machine data files in the virtual machine disk as of the point in time, based on the plurality of block-level backup copies ([0071] index enables searching for the files that have been cataloged on the second virtual machine).

	One of ordinary skill in the art would have been motivated to make this modification in order to manage data that is spread over a cluster of virtual machines (Sharma [0002]).
	Claim 19 corresponds to claim 9 and is rejected accordingly. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar (U.S Pub # 20160154709) in view of Dornemann (U.S Pub # 20170262347) and in further view of Mitkar (U.S Pub # 20160042090).
	With regards to claim 10, Mitkar (20160154709) does not disclose however Mitkar (20160042090) discloses:
wherein the pseudo-disk driver stores data included in write commands issued by the file manager application without making changes to the plurality of block-level backup copies ([0283] storing ephemeral writes in a private store); and 
by the computing device, after the index is generated with respect to the point in time, causing the pseudo-disk to be discarded, including the data included in the write commands issued by the file manager application ([0270-0271] the pseudo-volumes are unmounted and the updates such as the ephemeral write operations in the private store are discarded).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the systems of Mitkar and 
	One of ordinary skill in the art would have been motivated to make this modification in order to unmount the pseudo-volumes and discard the updates in the private store (Mitkar [0007]).
	Claim 20 corresponds to claim 10 and is rejected accordingly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166